           Case 1:20-cr-00117-DLF Document 69 Filed 07/26/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :       CASE NOS. 20-cr-117 (DLF)
                                                :                 20-cr-135 (DLF)
                v.                              :
                                                :
GRAHAM LLOYD ET AL.                             :
JASON CHARTER,                                  :
                                                :
                                                :
                         Defendants.            :

                                      JOINT STATUS UPDATE

        At the last Status Hearing on June 22, 2021, the Court directed the parties to provide a Joint

Status Report following negotiations on pre-trial dispositions and to file that Report by today. After

much negotiation, the parties, that is each defendant and the government, have reached respective

plea agreements in principle. The parties are now compiling respective plea paperwork for each

defendant and will provide them to the Court in advance of a disposition hearing.

        Due to the potential length of time of a joint disposition hearing for all defendants on

August 16, 2021 (the date of the next Status hearing), the parties recommend that we can work

with the Court’s Courtroom Deputy to arrange individual disposition hearings. This may also

lessen any burden or concern related to COVID-19 with an in-person court appearance for these

hearings, should that be the Court’s preference.

        The government has relayed this Report to each counsel for the respective defendants and

is authorized to file this as a joint filing.




                                                    1
Case 1:20-cr-00117-DLF Document 69 Filed 07/26/21 Page 2 of 3




                           Respectfully submitted,

                           CHANNING PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:   /s/ Thomas G. Strong

                           Christopher A. Berridge
                           Assistant United States Attorney
                           GA Bar No. 829103
                           555 4th Street, N.W., Room 4124
                           Washington, D.C. 20530
                           202-252-6685
                           Christopher.Berridge@usdoj.gov

                           Thomas G. Strong
                           Assistant United States Attorney
                           NY Bar No. 4958658
                           555 4th Street, N.W., Room 4110
                           Washington, DC 20530
                           (202) 252-7063
                           Thomas.Strong@usdoj.gov




                              2
         Case 1:20-cr-00117-DLF Document 69 Filed 07/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that I caused a copy of the foregoing to be served upon counsel of record
via the Electronic Case Filing (ECF) system on July 26, 2021.




                                            By:      /s/ Thomas G. Strong
                                                    Thomas G. Strong
                                                    Assistant United States Attorney




                                               3
